Citation Nr: 0926859	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a bilateral foot 
disorder.

2. Whether new and material evidence has been received  to 
reopen a claim for service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for arthritis of the 
arms, to include as secondary to the Veteran's service-
connected cervical muscle strain and/or sternal injury.

5.  Entitlement to service connection for arthritis of the 
chest, to include as secondary to the Veteran's service-
connected cervical muscle strain and/or sternal injury.

6.  Entitlement to service connection for back strain.
7.  Entitlement to an increased rating for the Veteran's 
traumatic injury to the sternal area with residual pain, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 
1976.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The increased rating claim, as well as the issues of whether 
new and material evidence has been received to reopen a claim 
for service connection for a bilateral foot disorder and 
entitlement to service connection for a right hip disorder, 
arthritis of the arms, arthritis of the chest, back strain, 
and a heart condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed November 1976 rating decision denied 
service connection for a right hip disorder.

2.  The evidence pertaining to the Veteran's right hip 
disorder received subsequent to the November 1976 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1. The November 1976 rating decision that denied service 
connection for the Veteran's right hip disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2. New and material evidence has been received to reopen the 
Veteran's claim for service connection for a right hip 
disorder. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1976 rating decision, the Veteran was denied 
service connection for a right hip disorder and advised of 
his appellate rights.  The Veteran did not appeal this issue 
of the rating decision, and the decision became final.  In 
July 2003 the Veteran filed a claim to reopen his previously 
denied claim for service connection for a right hip disorder.  
	 
For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the RO's November 1976 denial of 
the Veteran's claim for service connection for a right hip 
disorder includes hearing testimony, VA treatment records, 
and private medical treatment records.  This evidence is new 
because it was not previously associated with the claims 
file.

The evidence is material because it raises a reasonable 
possibility of substantiating the Veteran's claim, and it is 
not cumulative or redundant of existing evidence.  The 
Veteran's claim for service connection was denied by the RO 
in November 1976 on the basis that the Veteran did not have a 
current diagnosis of a right hip disorder at that time.  A VA 
examination had been conducted and the results showed no 
current residuals of the Veteran's in-service hip injury.  
Since that time, the medical records received establish a 
diagnosis of a right hip disorder.  For example, in May 2003 
the Veteran sought treatment for hip pain, among other joint 
pain, and was diagnosed with degenerative joint disease.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  As this new 
evidence is supportive of a current diagnosis, a reasonable 
possibility of substantiating the claim has been raised and 
the Veteran's claim for a right hip disorder is reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the Veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Here, because the instant decision reopens the 
Veterans' claim any deficiency with respect to notice 
regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a right hip disorder is 
reopened.


REMAND

With regard to the remaining new and material evidence claim 
involving the Veteran's bilateral feet, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Here, the VCAA notice letters of record, 
including the letter of May 2007, do not meet the 
requirements of Kent.  The letters do not contain any 
discussion of the reasons for the RO's denial of the issue in 
January 1981, or of the evidence now necessary to reopen the 
claim.  Compliant notice is required.

In addition, a review of the file reveals a number of 
outstanding medical records that must be obtained.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  If 
VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the Veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
Veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Here, in a May 2006 letter, a July 2007 VA Form 21-4142, an 
October 2008 VA Form 21-4138, and in his February 2009 
hearing testimony, the Veteran stated he has received 
treatment at the VA facilities in Baton Rouge, Louisiana, New 
Orleans, Louisiana, and Hammond, Louisiana.  Records from 
these facilities are not in the claims file.  As for private 
records, in a July 2005 VA Form 21-4142, and in letters of 
May 2005 and March 2005 the Veteran stated he has received 
treatment at St. Francis Hospital in Monroe, Louisiana.  
While an attempt was made to obtain records from this 
facility, in July 2005 a reply was received, stating that the 
request had been received by Radiology Associates and re-
directing VA to contact St. Francis Hospital.  It does not 
appear that any follow-up was made to this reply.  
Additionally at the February 2009 hearing the Veteran 
testified he has received treatment from Dr. Carlton Kemp in 
Monroe, Louisiana, the Norfolk Clinic in Hammond, Louisiana, 
and the Southside Foot Clinic in Shreveport, Louisiana.  
Efforts must be made to obtain all of these records before 
adjudication can take place.  The Board notes that while a 
negative reply was received from the Southside Foot Clinic in 
October 2003, the letter states that records are kept for ten 
years.  At the February 2009 hearing the Veteran testified 
that he received treatment from this facility in the late 
nineties or early 2000.  As such, these records should still 
exist and a follow-up attempt should be made to obtain these 
records.  

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
right hip, arms, and chest disabilities.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for his right hip, as noted in the decision above, the 
Veteran has a current diagnosis of degenerative joint 
disease.  A May 1974 service treatment record documents a 
right hip injury.  An opinion should be sought to determine 
whether there is any relationship between the current 
diagnosis and service.  As for the Veteran's arthritis of the 
arms and chest, the Veteran contends these are related to his 
service-connected chest cervical muscle strain and traumatic 
injury to the sternal area.  The current medical evidence, 
including an April 2006 VA treatment note and the May 2003 
treatment note cited above, documents degenerative joint 
disease, a left shoulder rotator cuff tear, and cervical 
spondylosis.  The Veteran's service treatment records are 
replete with documentation of the Veteran's in-service chest 
wall injury.  As such, a nexus opinion should also be sought 
for these issues. 

In addition, at the February 2009 hearing the Veteran 
testified to pain and other symptoms of the scar associated 
with the traumatic injury to the sternal area, for which he 
is currently seeking an increased rating.  The file does not 
contain a VA examination assessing this scar.  This 
information should also be obtained before the claim is 
decided. 

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's claim 
regarding his bilateral foot condition, 
provide him with proper notice, under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
of the full and complete definitions of 
new and material evidence under the 
current version of the regulations (in 
effect since August 29, 2001), and of the 
specific evidence required to reopen this 
previously adjudicated claim for service 
connection based on the reasons contained 
in the January 1981 denial.

2.  Obtain and associate with the claims 
file all records from the following VA 
facilities:
	a.  Baton Rouge, Louisiana
	b.  New Orleans, Louisiana
	c.  Hammond, Louisiana
Ask the Veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.

3.	Contact the Veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain the following private 
treatment records:
a.	Dr. Carlton Kemp in Monroe, 
Louisiana
b.	Norfolk Clinic in Hammond, 
Louisiana
c.	Southside Foot Clinic in 
Shreveport, Louisiana
d.	St. Francis Hospital in Monroe, 
Louisiana
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. 

4.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of the following 
conditions:
a.	right hip disorder
b.	arthritis of the arms
c.	arthritis of the chest
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's current conditions
had their onset during service or are in 
any other way causally related to or 
aggravated by service or any of his 
service-connected disabilities.

With regard to the Veteran's arms, any 
and all necessary neurological testing 
should be conducted in order to assess 
whether the condition is a neurological 
manifestation of the Veteran's service-
connected cervical muscle strain and/or 
sternal injury.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

5.  Schedule the Veteran for a VA 
dermatological examination in order to 
determine the current severity of his 
chest scar.  The examiner should identify 
and completely describe all current 
symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, including DCs 7800-7805, and 
the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


